This case asks for the construction of the will of Daniel Hoy, deceased, executed in 1856 in the following words:
“I give and devise to my beloved wife the farm on which we now reside containing about seventy acres, during her natural life; at the death of miy said wife the real estate aforesaid, I give and devise to my sons, Isaac Hoy and Philip Hoy, and their children; if either of miy sons should decease leaving no children, then, in that case, the surviving son shall have the deceased son’s part of my estate.”
Neither at the date of the execution of said will, nor at the death of said testator, did either of said sons have children.
The Common Pleas held that this devise vested in the two sons a fee simple. The Appeals held that it created a fee tail estate. Following the holding in Soteldo v. Clement, 29 Bull. 385, and Ranny, Ex., v. Ranny, 5 NP-73, affirmed 19 CC. The Court of Appeals for Logan county held that devise created a fee tail.